                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

SONYA S. HUGHES                                                                          PLAINTIFF

V.                                                                        NO. 4:20-CV-72-DMB-RP

ANDREW SAUL,
Commissioner of Social Security                                                        DEFENDANT


                                               ORDER

        On June 3, 2021, United States Magistrate Judge Roy Percy issued a Report and

Recommendation (“R&R”) in this appeal from the unfavorable decision of the Commissioner of

Social Security regarding Sonya S. Hughes’ application for disability insurance benefits. Doc.

#30. The R&R recommends that the decision be affirmed. Id. at 1. No objections to the R&R

were filed within the time allowed.

        “With respect to those portions of the report and recommendation to which no objections

were raised, the Court need only satisfy itself that there is no plain error on the face of the record.”

Gauthier v. Union Pac. R.R. Co., 644 F. Supp. 2d 824, 828 (E.D. Tex. 2009) (citing Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996)). The Court has reviewed the

R&R and finds no plain error on the face of the record. Accordingly, the R&R [30] is ADOPTED

as the order of the Court. The Commissioner’s decision is AFFIRMED.

        SO ORDERED, this 21st day of June, 2021.

                                                        /s/Debra M. Brown
                                                        UNITED STATES DISTRICT JUDGE
